Citation Nr: 0033519	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-15 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased initial rating for Osgood-
Schlatter's disease of the left knee.

2. Entitlement to an increased initial rating for Osgood-
Schlatter's disease of the right knee.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by a hearing 
officer from the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania that established service connection for Osgood-
Schlatter's disease of the right and left knees.  A notice of 
disagreement regarding the noncompensable evaluation the 
veteran was awarded was received in November 1997.  A 
statement of the case was issued in June 1999.  A substantive 
appeal was received from the veteran in August 1999.  During 
the course of this appeal - specifically, in a July 1998 
decision - both disabilities were increased to 10 percent 
disabling. 

In a letter received by the Board in January 2000, the 
veteran related that his representative had informed him, by 
letter and through verbal contact, that he would no longer 
represent the veteran in this matter (the Board notes that 
there is no such correspondence from the veteran's 
representative to this effect of record).  In a March 2000 
letter to the veteran, the Director of Administrative Service 
of the Board noted that it appeared that he may wish to 
appoint another service organization as his representative, 
and provided the appropriate form to fill out for such 
appointment.  In a March 2000 letter, the veteran indicated 
that given the time constraints and the status of the case, 
no organization could represent him.  He went on to state 
that "he will be with out [sic] representation at the BVA."  
The Board construes this statement to be an effective 
revocation of the representative's authority in this matter.  
See 38 C.F.R. § 20.607 (2000).  As such, the Board will 
proceed with a decision in this matter.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO.

2. The veteran's service connected Osgood-Schlatter's disease 
of the left knee is currently manifested by pain and 
slight limitation of motion.

3. The veteran's service connected Osgood-Schlatter's disease 
of the right knee is currently manifested by pain and 
slight limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation higher than 10 
percent for the veteran's service-connected Osgood-
Schlatter's disease of the left knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).


2. The criteria for an initial evaluation higher than 10 
percent for the veteran's service-connected Osgood-
Schlatter's disease of the right knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that increased initial ratings are 
warranted for his service connected Osgood-Schlatter's 
disease of the left and right knee, each currently evaluated 
as 10 percent disabling.  The Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

A review of the record reflects that service connection at a 
noncompensable level was granted for this disability, 
effective in April 1996, by the currently appealed hearing 
officer's decision of September 1997.  That decision was 
based on service medical records, the reported medical 
history of the veteran, and his hearing testimony, which all 
indicated that the veteran did not have any knee problems 
prior to his entry into service, and that his knee problems 
started in basic training.  As noted above, during the course 
of this appeal, a rating action of July 1998 granted the 
veteran a 10 percent evaluation for each knee, effective 
April 1996. 

The relevant evidence of record includes reports of VA 
examinations and letters from private doctors of the veteran.  
A letter from a private doctor of the veteran, Gregory J. 
Fino, M. D., dated March 1996, indicates that the veteran has 
been a patient of his for the past three years.  The doctor 
indicated that the veteran had a history dating back to 1981 
of bilateral knee discomfort.  The doctor further indicated 
that, over the past three years, he had been seeing the 
veteran for ongoing pain in both his knees.  The discomfort 
that the veteran has is made worse when he is ambulating and 
standing.  It is somewhat better when he is resting.  At 
times there is some swelling.  Dr. Fino indicated that there 
has been some increase in swelling permanently below the 
kneecap area. The doctor indicated that the veteran has been 
treated with numerous medications including Tylenol and at 
times Advil to relieve his pain.  He has also been instructed 
on using ice packs and performing knee stretching exercises.  
At this point, this pain has been persistent since the early 
1980s and the doctor indicated that he did not feel it would 
resolve.  As such, Dr. Fino indicated that this disability 
does curtail the normal activities the veteran is able to do 
and would like to do, and noted that the veteran would 
continue to be followed by him and treated as necessary.

The report of a private outpatient treatment record dated 
March 1996, from Gesinger Medical Group, indicates that the 
veteran was seen with complaints of pain and swelling in his 
knees.

The report of X-rays taken of the veteran's knees dated July 
1996 showed no abnormality of the visualized bones or joints.  
There were no fractures, dislocation, or osseous 
abnormalities.  Joint space was unremarkable, and the patella 
was intact.  The radiologist's impression was that the X-rays 
were normal.

The report of a VA joint examination dated July 1996 
indicated that the veteran reported that in 1981, during 
basic training, he complained of pain in both knees, worse on 
the right.  He was found to have Osgood-Schlatter's disease, 
a bony prominence of the tibial tubercle, which the examiner 
indicated was actually below the knee and is a pre-existing 
condition.  The examiner indicated that this condition 
develops during adolescence, and when the bones are 
prominent, it makes it painful to kneel on them.  The veteran 
indicated that since he had trouble kneeling, he was advised 
that he could receive a discharge, but he chose to remain in 
the service and did complete his tour of duty on regular duty 
without any light duty.  He received no treatment since there 
is no treatment for the condition except to avoid kneeling on 
the bony prominences.

Following discharge from the service, the veteran indicated 
that he did see two doctors who told him the same thing that 
the Army doctors told him, i.e., that there was no specific 
treatment for his condition.  He began working in 1987 and 
has been able to continue without any loss of time, although 
he does take some sick days.  He has taken Motrin or Tylenol 
on occasion.  He reports that his knees are very painful, and 
he is concerned because they seem to be getting worse.

Upon examination, the veteran was found to walk with a limp.  
Further examination revealed that there was prominence of the 
tibial tubercles, moderately so on the right and relatively 
mild on the left.  The veteran also reported tenderness over 
the areas to even light touch, even though they were not 
inflamed; that is, there was no heat redness, no swelling, 
nor had any bursa formed over the bony prominences.  The 
examiner noted that the knee joint was not involved in this 
condition, except that the patellar tendon attaches to the 
tibial tubercle, so that the knee joint, itself, has a normal 
appearance and normal physical findings.  There was full 
extension of 0 degrees to full flexion of 130 degrees in both 
knees.  The examiner noted that there was no instability in 
either knee since this condition does not involve stability 
of knees.  The ligaments that support the knees were fully 
intact.

The examiner indicated that X-rays of both knees showed no 
abnormalities in the knees, but they did show some prominence 
in the tibial tubercle on the right.

The examiner concluded that the veteran's condition of the 
enlarged tibial tubercles was a pre-existing condition that 
makes it difficult for him to kneel on his knees.  It did 
permit him to complete his tour of duty on full duty and does 
allow him to work daily at a job that requires long periods 
of standing and some kneeling.  There is no loss of motion in 
the knees and no ligamentous instability.

In his hearing testimony of January 1997, the veteran 
indicated that his knees bothered him the entire time he was 
in service.  The veteran was given pain pills and a heating 
pad for his knees, while in service, and that, along with hot 
showers helped his knees somewhat.  At the present time, the 
veteran indicated that his doctor, Dr. Fino, had recommended 
that he use pain pills, heating pads, and hot compresses, to 
help alleviate the symptoms in his knees.  The veteran 
indicated that sometimes sitting during long drives would 
cause his knees to get stiff and become painful.  He further 
indicated that his knees would sometimes swell up if he does 
a lot of kneeling on them, and related that he always tries 
to use some kind of padding if he will be kneeling.  The 
veteran indicated that walking for any distance does bother 
him, though the pain is always there.

Another letter from Dr. Fino, dated June 1998, indicates that 
the veteran has been a patient in his office for the past 
five years, with a longstanding history of knee pain dating 
back to his military service, which was diagnosed as Osgood-
Schlatter's disease.  The veteran indicated that this pain 
had continued since his exit from the service.  Dr. Fino 
indicated that the veteran had been seen on numerous 
occasions for pain and discomfort which is made worse by 
walking.  The veteran indicated the pain worsened as the day 
progressed.  At that time, the veteran indicated that 
crawling and climbing had been worsening his pain, and that 
the veteran missed time from work due to this.  The veteran 
had been started on stretching and icing regimens and 
Naprosyn.  The doctor indicated that the veteran's condition 
had definitely worsened since he had first seen him.

The report of a VA examination dated June 1998 indicates that 
the veteran reported current symptoms of pain in the anterior 
aspect of both knees, slightly worse on the right knee, and 
persistent swelling over the greater tibial tuberosity of the 
right knee with intermittent redness.  The veteran indicated 
that these symptoms would get worse with walking and physical 
activities such as squatting and kneeling.  The veteran 
reported that he could not walk more that a half a mile, and 
that he sometimes used a cane.  The veteran indicated that 
his symptoms were made worse in cold and damp weather.  The 
veteran reported no episodes of dislocation or recurrent 
subluxation affecting his knees.

Examination of the veteran revealed that he had a normal 
gait.  The right knee had some protuberance of the tibial 
tuberosity with some redness, but no evidence of induration.  
The veteran had deep tenderness over the tibial tuberosity.  
The veteran's right knee had a flexion of 0 to 130 degrees, 
with pain after flexion of more than 125 degrees.  The right 
knee was stable, with negative Lachman's, anterior drawer, 
and McMurray's tests.  The left knee had minimal protuberance 
of the tibial tuberosity, with only deep tenderness.  The 
left knee had a flexion of 0 to 135  degrees, with pain after 
flexion of more than 130 degrees.  The left knee was stable 
with negative Lachman's and anterior drawer tests, and 
McMurray's sign was negative.  X-rays taken that day revealed 
normal joint spaces.  There was "sabella" posteriorly, 
which the examiner indicated was a normal finding.  The 
examiner's impression was that the veteran suffered from the 
residuals of Osgood-Schlatter's disease, with the right knee 
worse than the left knee, and with normal knee joint spaces.

A letter from the veteran dated August 1998 indicated that, 
at his request, his employer moved him from a job that 
required kneeling, crawling, and climbing, to a job sitting 
at a bench, because such movement was too painful for him to 
perform.  The veteran indicated that his knees were still 
giving him trouble due to the long periods of sitting.  The 
veteran indicated that he would stand and stretch, but that 
his knees still caused him pain.

A letter from William P. Braun, III, M. D., dated February 
1999, indicates that the veteran has a longstanding history 
of Osgood-Schlatter's disease in both knees, and that his 
symptoms have become progressively worse, such that he can 
have tibial tuberosity knee pain even at rest, and seated.

The report of a VA examination dated April 1999 indicates 
that the veteran reported pain and swelling in both knees, 
with both knees hurting the same amount.  The veteran 
indicated that he did not have any history of weakness, heat, 
redness, instability or giving-way, locking, fatigability, 
lack of endurance, or motor incoordination.  The veteran 
indicated that both knees felt stiff on occasion.  The 
veteran reported taking Naprosyn continuously to control his 
knee symptoms.  The veteran indicated that his knee symptoms 
are worsened by cold and damp weather and by physical 
activities such as climbing steps.  The examiner indicated 
that, during flare-ups, the veteran's functional impairment 
would rise 10-20 percent above the baseline.  The veteran 
reported no history of recurrent dislocation or subluxation.

Upon examination, the veteran was found to have a normal 
gait.  No effusion was found in the right knee.  There was 
normal quadriceps bulk.  The veteran had deep tenderness over 
the retropatellar area.  The veteran could actively flex his 
right knee from 0-130 degrees, with pain beyond 120 degrees 
of flexion.  The veteran had 0-130 degrees of active flexion 
range, with pain at the extreme of flexion.  The left knee 
had no effusion.  McMurray's, anterior drawer, and Lachman's 
tests were negative in both knees.  The veteran's right knee 
was stable on testing in both medial, lateral, and 
anteroposterior planes.  The examiner indicated that X-rays 
showed bony normal landmarks with good joint space 
maintained.  Upon reviewing the report of a MRI of the knees, 
the examiner indicated that the left knee anterior and 
posterior cruciate ligaments were intact, with no evidence of 
a left knee meniscal tear.  Although the right knee anterior 
and posterior cruciate ligaments were intact, a small 
horizontal tear was found involving the posterior horn of the 
right knee medial meniscus.  The right knee lateral meniscus 
was intact.  The examiner's final diagnosis was of bilateral 
Osgood-Schlatter's disease, with a normal left knee, with a 
right knee small posterior horn medial meniscus horizontal 
tear.

The report of MRI's of the veteran's knees dated April 1999 
indicated that, except for a minimal amount of fluid in the 
patellofemoral joint space, the MRI of both knees was 
unremarkable.  The MRI of the right knee found, as noted 
above, a horizontal tear involving the posterior horn of the 
medial meniscus, associated with a small meniscal cyst.

A note from Dr. Braun dated August 1999 indicates that the 
veteran was found to have a tear of the medial meniscus of 
the right knee, and that he was referred to physiatry for a 
work capacity evaluation.

A statement from the veteran received with his substantive 
appeal, dated August 1999, indicated that the pain in his 
knees had been steadily increasing, and that, due to extreme 
pain and swelling, movement of his knees was very limited and 
becoming worse.  The veteran reported that "the VA 
examiner" (the Board assumes that the veteran is referring 
to an examiner who saw him in April 1999) told him that he 
now had arthritis in both knees.

As noted, it is maintained that the initial 10 percent 
disability evaluation assigned to the veteran's Osgood-
Schlatter's disease for each of his knees is not adequate.  
In this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that, unless otherwise 
specified, the higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2000). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

In this regard, the Board notes that the veteran's service-
connected Osgood-Schlatter's disease of the left knee and 
right knee are and have been rated separately as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000) by analogy.  See 38 C.F.R. § 4.20 (2000).  Limitation 
of motion for knees is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2000).  In order to be eligible 
for a 10 percent disability rating under Diagnostic Code 5260 
or Diagnostic Code 5261, the veteran's left knee flexion 
would have to be limited to 45 degrees or extension limited 
to 10 degrees, respectively; a 20 percent rating under these 
codes is provided when knee flexion is limited to 30 degrees 
or extension is limited to 15 degrees.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the knees.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Taking into account all the evidence, the Board finds that 
the veteran's Osgood-Schlatter's disease of the left knee and 
the right knee have each been properly rated as 10 percent 
disabling since service connection was established for these 
disabilities.  The Board notes that a full range of bilateral 
knee motion was elicited on examination in July 1996, and 
that on examination in June 1998 range of motion was 130 
degrees of flexion in the right knee, with pain after 125 
degrees of flexion, and 135 degrees of flexion in the left 
knee, with pain at 130 degrees of flexion.  As well, on VA 
examination in April 1999 the veteran's range of motion of 
the right knee was 130 degrees, with pain beyond 120 degrees 
of flexion, and 130 degrees in the left knee, with pain on 
extreme flexion.  

Even considering pain on motion, as per DeLuca, the veteran's 
limitation of motion does not approach the limitation of 30 
degrees required for a 20 percent rating under Diagnostic 
Code 5260.  Indeed, the veteran's range of motion, even 
limited by pain, shown in these two VA examinations, does not 
rise to even a compensable level of disability under 
Diagnostic Code 5260.  

The Board also notes that, although the veteran currently 
suffers from a right knee medial meniscus tear, there is no 
indication that this disability is in any way related to the 
veteran's service-connected Osgood-Schlatter's disease of the 
right knee.  Further, the veteran's report, in his statement 
dated August 1999, of being told that he has bilateral knee 
arthritis is not substantiated by the evidence.

Thus, the veteran would be entitled to a noncompensable 
rating under Diagnostic Code 5260, considering the limitation 
of motion studies currently of record.  However, when 
considering the general reports of functional limitation, to 
include pain of extreme motion since the time service 
connection was established for these disabilities, the Board 
finds that the veteran service-connected Osgood-Schlatter's 
disease of the right knee and left knee are and have been 
properly rated as 10 percent disabling each.

The Board points out that as instability of either knee is 
not currently demonstrated, separate evaluations under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000) are not for 
consideration.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent evaluations have been in effect since the effective 
date of service connection for these disabilities, and at no 
time has it been medically demonstrated that either has 
warranted a higher evaluation.


ORDER

Entitlement to an increased initial rating for Osgood-
Schlatter's Disease of the left knee, currently rated as 10 
percent disabling, is denied.

Entitlement to an increased initial rating for Osgood-
Schlatter's Disease of the right knee, currently rated as 10 
percent disabling, is denied.



		
	J. A. Markey 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

